FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

STANMORE CAWTHON COOPER,                 
               Plaintiff-Appellant,
                                                 No. 08-17074
                v.
                                                   D.C. No.
FEDERAL AVIATION ADMINISTRATION;               3:07-cv-01383-
SOCIAL SECURITY ADMINISTRATION;                      VRW
UNITED STATES DEPARTMENT OF
                                                   OPINION
TRANSPORTATION,
            Defendants-Appellees.
                                         
       Appeal from the United States District Court
          for the Northern District of California
     Vaughn R. Walker, Chief District Judge, Presiding

                    Argued and Submitted
         January 13, 2010—San Francisco, California

                    Filed February 22, 2010

   Before: Myron H. Bright,* Michael Daly Hawkins, and
            Milan D. Smith, Jr., Circuit Judges.

            Opinion by Judge Milan D. Smith, Jr.




   *The Honorable Myron H. Bright, Senior United States Circuit Judge
for the Eighth Circuit, sitting by designation.

                               2815
                       COOPER v. FAA                     2819




                         COUNSEL

Raymond A. Cardozo, Tiffany Renee Thomas, James M.
Wood, and David J. Bird, Reed Smith LLP, for plaintiff-
appellant Stanmore Cawthon Cooper.

Michael F. Hertz, Joseph P. Russoniello, Mark B. Stern, and
Samantha Chaifetz, for defendants-appellees, Federal Avia-
tion Administration, Social Security Administration, and
United States Department of Transportation.


                         OPINION

MILAN D. SMITH, JR., Circuit Judge:

   The Privacy Act of 1974, 5 U.S.C. § 552a et seq. (the Act),
prohibits federal agencies from disclosing “any record which
is contained in a system of records by any means of commu-
nication to any person, or to another agency” without the con-
sent of “the individual to whom the record pertains,” unless
the disclosure falls within one or more enumerated exceptions
2820                     COOPER v. FAA
to the Act. Id. § 552a(b). The Act also creates a private cause
of action against an agency for its wilful or intentional viola-
tion of the Act that has “an adverse effect on an individual,”
and allows for the recovery of “actual damages” sustained as
a result of such a violation. Id. § § 552a(g)(1)(D), (g)(4)(A).

   Plaintiff Stanmore Cawthon Cooper claims to have sus-
tained actual damages as the result of an interagency
exchange of information performed as part of a joint criminal
investigation by Defendants Federal Aviation Administration
(FAA), Social Security Administration (SSA), and Depart-
ment of Transportation (DOT) (collectively, the Government).
Cooper seeks actual damages for nonpecuniary injuries, such
as humiliation, mental anguish, and emotional distress, as a
result of the unauthorized interagency disclosure of his medi-
cal information; he does not claim any pecuniary or out-of-
pocket losses.

   Because Cooper seeks damages only for nonpecuniary inju-
ries, the district court granted summary judgment to the Gov-
ernment, after holding that the Act allows recovery only for
pecuniary damages. We hold that actual damages under the
Act encompasses both pecuniary and nonpecuniary damages.
We reverse and remand to the district court.

 I.    FACTUAL AND PROCEDURAL BACKGROUND

A.     Medical Certificates and Disability Benefits

   Cooper first obtained a private pilot certificate in 1964 and
has been flying airplanes intermittently ever since. To operate
an aircraft lawfully, one must be issued a pilot certificate and
a valid airman medical certificate. 14 C.F.R. § 61.3(a), (c).
The FAA requires that a pilot periodically renew his or her
medical certificate to ensure that the pilot satisfies current
FAA medical requirements. Id. § 61.23. The medical certifi-
cate renewal application requires an applicant to disclose any
illnesses, disabilities, or surgeries the applicant has had during
                        COOPER v. FAA                     2821
his or her lifetime, and to identify any medications being
taken at the time of application.

  Cooper was diagnosed with HIV in 1985. He knew he
would not qualify for a renewal of his medical certificate if
he disclosed his medical condition because, at that time, the
FAA did not issue medical certificates to individuals with
HIV who were taking antiretroviral medications. Accordingly,
Cooper grounded himself and chose not to renew his medical
certificate.

   In 1994, however, Cooper applied for and received a medi-
cal certificate from the FAA, but without disclosing that he
had HIV or was taking antiretroviral medication. Cooper
renewed his medical certificate again in 1998, 2000, 2002,
and 2004, each time knowingly withholding required informa-
tion about his medical condition. Cooper explains that he
chose to withhold that information because of the “social stig-
ma” associated with HIV and his sexual orientation. Cooper
feared that knowledge of his status as a gay man with HIV
would result in discrimination against him in employment,
housing, and public accommodation. As a result, he disclosed
his sexual orientation and medical condition only to close
friends and family.

   In August 1995, after his symptoms worsened, Cooper
applied to the SSA for long-term disability benefits under
Title II of the Social Security Act, 42 U.S.C. § 401 et seq.
Cooper disclosed his HIV status to the SSA, comfortable in
his understanding that the medical information disclosed in
his application would be held confidential and would only be
used by the SSA for its determination of Cooper’s eligibility
for disability benefits. Cooper qualified for the benefits,
which he received from August 1995 to August 1996.

B.   Operation Safe Pilot

 In 2002, the Office of the Inspector General (OIG) for the
DOT and the OIG for the SSA, who are charged with investi-
2822                    COOPER v. FAA
gating crimes related to their respective agencies, see 49
U.S.C. § 354(a) and 42 U.S.C. § 902(e), collaborated to inves-
tigate a California pilot who had consulted two different sets
of doctors in a scheme to obtain simultaneously medical certi-
fications to fly from the FAA and disability benefits from the
SSA. From this investigation grew “Operation Safe Pilot,” a
joint criminal investigation conducted by the DOT-OIG and
SSA-OIG that sought to uncover efforts by medically unfit
individuals to obtain FAA certifications to fly. Operation Safe
Pilot was initially proposed as a nationwide endeavor, but was
ultimately approved as a regional project, limited to Northern
California.

   In July 2002, the FAA, which is part of the DOT, provided
the DOT-OIG with the names and other identifying informa-
tion for active certified pilots. In November 2003, the DOT-
OIG sent the SSA-OIG information relating to approximately
45,000 pilots in Northern California, consisting of the pilots’
names, dates of birth, social security numbers, and genders.
The SSA-OIG cross-checked the DOT-OIG’s information
against the information in the SSA-OIG’s databases, and in
March or April 2004, the SSA-OIG provided the DOT-OIG
with three separate spreadsheets summarizing its analysis: (1)
a spreadsheet listing the names and social security numbers
for the 45,000 pilots; (2) a spreadsheet listing pilots who had
received Title II benefits; and (3) a spreadsheet listing pilots
who had received Title XVI benefits. SSA-OIG and DOT-
OIG agents then examined the spreadsheets to identify entries
suggesting fraud.

C.     The Investigation and Prosecution of Cooper

   Upon review of the spreadsheets, the agents identified Coo-
per as a person of interest because the agencies’ compiled
data revealed that Cooper was certified to fly by the FAA, yet
had received disability benefits from the SSA. Acting on that
information, the agents acquired Cooper’s medical file from
the FAA, which revealed that Cooper had never disclosed his
                        COOPER v. FAA                     2823
HIV to the FAA, and his disability file from the SSA, which
contained information relating to Cooper’s HIV.

   In January 2005, the agents conducted a series of meetings
with FAA Flight Surgeons to obtain their views as to whether
the pilots identified by the investigation, including Cooper,
had falsified their medical certificate applications and if so,
whether that falsified information was material to the FAA’s
decision to certify the pilots. After reviewing Cooper’s FAA
medical file and SSA disability file, the FAA Flight Surgeons
concluded that the FAA would not have issued Cooper an
unrestricted medical certificate had it known of his HIV.

   At that point, the agents arranged an interview with Cooper
to ask him about his medical certificate applications. In March
2005, the agents met with Cooper, at which time he confessed
to having intentionally withheld his medical condition from
the FAA. That same month, the FAA issued an emergency
order revoking Cooper’s pilot certificate due to his misrepre-
sentations to the FAA.

  In August 2005, Cooper was indicted on three counts of
making false statements to a government agency under 18
U.S.C. § 1001. In 2006, he pleaded guilty to one count of
making and delivering a false official writing, a misdemeanor
under 18 U.S.C. § 1018. He was sentenced to two years of
probation and fined $1,000.

D.   The District Court’s Decision

   In March 2007, Cooper filed a lawsuit in the Northern Dis-
trict of California against the Government. Cooper alleged
that the FAA, DOT, and SSA willfully or intentionally vio-
lated the Act by conducting their interagency exchange of his
records. He claims that this unlawful disclosure caused him
“to suffer humiliation, embarrassment, mental anguish, fear of
social ostracism, and other severe emotional distress.”
2824                        COOPER v. FAA
   In spring 2008, both parties moved for summary judgment.
The district court concluded there was no genuine issue of
material fact that the Government had failed to uphold its
record-keeping obligations under the Act, but that there was
a triable issue of fact as to whether the Government’s viola-
tion was intentional or willful. However, because the district
court found the term “actual damages” to be ambiguous, and
construed the waiver of sovereign immunity strictly in favor
of the Government, it ruled against Cooper, holding that due
to the strictly nonpecuniary nature of his damages, there was
no genuine issue of material fact as to his having suffered
actual damages under the Act. The district court never
reached the issue of whether the Government’s failure to
comply with the Act proximately caused an adverse effect on
Cooper.1

 II.   JURISDICTION AND STANDARD OF REVIEW

  We have jurisdiction pursuant to 28 U.S.C. § 1291. We
review a district court’s grant of summary judgment de novo.
Vasquez v. County of Los Angeles, 349 F.3d 634, 639 (9th Cir.
2003). Viewing the evidence in the light most favorable to
Cooper, we determine “whether there are any genuine issues
of material fact and whether the district court correctly
applied the substantive law.” Olsen v. Idaho State Bd. of
Med., 363 F.3d 916, 922 (9th Cir. 2004).

                        III.   DISCUSSION

  The Act forbids federal agencies from disclosing an indi-
vidual’s records without that individual’s written consent,
unless the disclosure falls within one of the Act’s narrow
exceptions. 5 U.S.C. § 552a(b). Congress passed the Act “ ‘to
protect the privacy of individuals identified in information
  1
    Because the district court did not rule on whether Cooper had created
a genuine issue of material fact on the proximate causation element of his
claim, it has discretion to decide that issue on remand.
                            COOPER v. FAA                            2825
systems maintained by Federal agencies’ ” by regulating
“ ‘the collection, maintenance, use, and dissemination of
information by such agencies.’ ” Doe v. Chao, 540 U.S. 614,
618 (2004) (quoting Privacy Act of 1974, Pub. L. No. 93-579,
§ 2(a)(5), 88 Stat. 1896). To that end, the Act furnishes fed-
eral agencies with “detailed instructions for managing their
records and provides for various sorts of civil relief to individ-
uals aggrieved by failures on the Government’s part to com-
ply with the [Act’s] requirements.” Id.

   [1] If a federal agency fails to comply with the Act’s
record-keeping requirements, an individual may file a civil
action against the agency in district court if the unauthorized
disclosure has “an adverse effect” on the individual.
§ 552a(g)(1)(D). If the individual demonstrates “that the
agency acted in a manner which was intentional or willful,”
the individual can recover “actual damages sustained by the
individual as a result of the” agency’s violation of the Act,
“but in no case shall a person entitled to recovery receive less
than the sum of $1,000.” § 552a(g)(4)(A). Thus, to prevail on
a claim under the Act, a plaintiff must prove that: (1) the gov-
ernment agency failed to uphold its record-keeping obliga-
tion; (2) the agency acted intentionally or willfully in failing
to execute its responsibility; (3) the failure proximately
caused an adverse effect on the plaintiff; and (4) the plaintiff
sustained actual damages. Rose v. United States, 905 F.2d
1257, 1259 (9th Cir. 1990).

  In light of the ruling of the district court, the sole issue
before us on appeal is the meaning of “actual damages” as
used in the Act.2 The Supreme Court has not expressly
  2
    The Government has encouraged us, to the extent we agree with Coo-
per on the scope of actual damages, to affirm the district court’s grant of
summary judgment to the Government by reversing any of its rulings as
to the other elements of Cooper’s claim under the Act. However, because
the Government did not cross-appeal, we cannot rule in favor of the Gov-
ernment on any of those grounds. See Greenlaw v. United States, 128
2826                         COOPER v. FAA
addressed the issue. In Doe v. Chao, the Court held that the
Act requires proof of “some actual damages” to recover the
Act’s minimum statutory damages of $1,000. 540 U.S. at 627.
But the Court did not address “the precise definition of actual
damages,” though it recognized the disparate views of Courts
of Appeals on the question. Id. at 627 n.12.

  In Fitzpatrick v. IRS, the Eleventh Circuit held that actual
damages “permits recovery only for proven pecuniary losses
and not for generalized mental injuries, loss of reputation,
embarrassment or other non-quantifiable injuries.” 665 F.2d
327, 331 (11th Cir. 1982), abrogated on other grounds by
Doe, 540 U.S. at 618; see also Hudson v. Reno, 130 F.3d
1193, 1207 (6th Cir. 1997) (adopting the Eleventh Circuit’s
position), abrogated on other grounds by Pollard v. E.I. du
Pont de Nemours & Co., 532 U.S. 843, 848 (2001). In John-
son v. IRS, the Fifth Circuit reached the opposite conclusion,
holding that “the term ‘actual damages’ under the Act does
indeed include damages for physical and mental injury for
which there is competent evidence in the record.” 700 F.2d
971, 972 (5th Cir. 1983), abrogated on other grounds by Doe,
540 U.S. at 618.

   [2] Unlike the Fifth, Sixth, and Eleventh Circuits, we have
not previously decided the meaning of actual damages under
the Act. See Rouse v. U.S. Dep’t. of State, 567 F.3d 408, 418
n.8 (9th Cir. 2009).

A.     Intrinsic Sources

   Declaring the meaning of actual damages is a matter of
statutory interpretation. “The purpose of statutory construc-

S.Ct. 2559, 2564 (2008) (“Under [the] unwritten but longstanding [cross-
appeal] rule, an appellate court may not alter a judgment to benefit a non-
appealing party. This Court, from its earliest years, has recognized that it
takes a cross-appeal to justify a remedy in favor of an appellee.”); see also
Spurlock v. FBI, 69 F.3d 1010, 1018 (9th Cir. 1995) (“An appellee who
fails to file a cross-appeal cannot attack a judgment with a view towards
enlarging his own rights.”).
                         COOPER v. FAA                       2827
tion is to discern the intent of Congress in enacting a particu-
lar statute.” United States v. Daas, 198 F.3d 1167, 1174 (9th
Cir. 1999).

   Our search for Congress’s intent begins with “the plain
meaning of the language in question.” United States v.
144,774 pounds of Blue King Crab, 410 F.3d 1131, 1134 (9th
Cir. 2005). If the relevant language is plain and unambiguous,
our task is complete. See United States v. Carter, 421 F.3d
909, 911 (9th Cir. 2005). To discern the text’s plain meaning,
“words will be interpreted as taking their ordinary, contempo-
rary, common meaning.” Id. (internal quotation marks omit-
ted).

   [3] Unfortunately, there is no ordinary or plain meaning of
the term actual damages because it is a legal term of art. As
a result, ordinary dictionaries are of no assistance in clarifying
the plain meaning of the term. See Johnson v. Aljian, 490 F.3d
778, 780 (9th Cir. 2007) (“[W]e follow the common practice
of consulting dictionary definitions to clarify their ordinary
meaning[ ] and look to how the terms were defined at the time
[the statute] was adopted.” (internal quotation marks omitted)
(alterations in original)). Neither the American Heritage Dic-
tionary of English Language nor Webster’s Third New Inter-
national Dictionary contains an entry for actual damages. See
generally American Heritage Dictionary of the English Lan-
guage (4th ed. 2000); Webster’s Third New International Dic-
tionary (2002).

   Black’s Law Dictionary defines “actual damages” as “[a]n
amount awarded to a complainant to compensate for a proven
injury or loss; damages that repay actual losses.” Black’s Law
Dictionary 445 (9th ed. 2009). Unfortunately, that definition
sheds little light on the type of injury or loss Congress
intended plaintiffs to be able to prove under the Act. Simply
because a statute authorizes the recovery of damages to com-
pensate for injuries does not mean that the statute authorizes
the recovery of damages for any type of loss. See, e.g., Naton
2828                     COOPER v. FAA
v. Bank of Cal., 649 F.2d 691, 699 (9th Cir. 1981) (holding
that pain and suffering damages are not allowed under the
Age Discrimination in Employment Act, 29 U.S.C. § 621 et
seq.); Ryan v. Foster & Marshall, Inc., 556 F.2d 460, 464 (9th
Cir. 1977) (holding that actual damages for federal claims
under the Securities Exchange Act of 1934, 15 U.S.C. § 78a
et seq., are limited to economic loss).

   [4] The Eleventh and Fifth Circuits, in Fitzpatrick and
Johnson, agreed that the meaning of the term actual damages
is ambiguous. In Fitzpatrick, the Eleventh Circuit concluded
there is “no consistent legal interpretation” of actual damages,
and observed that “courts have used ‘actual damages’ in a
variety of circumstances, with the interpretation varying with
the context of use.” 665 F.2d at 329. In Johnson, the Fifth Cir-
cuit concluded that “the term ‘actual damages’ has no plain
meaning or consistent legal interpretation.” 700 F.2d at 974.
Similarly, we have recognized the shifting sense we have
attributed to the term. In re Dawson, 390 F.3d 1139, 1146 n.3
(9th Cir. 2004). The term is “chameleon,” as its meaning
changes with the specific statute in which it is found. See
Kucana v. Holder, ___ S.Ct. ___, 2010 WL 173368, at *7
(Jan. 20, 2010).

   [5] Since there is no plain meaning to the term actual dam-
ages, as used in the Act, we next consult the term in its statu-
tory context, looking to the language of the entire statute, its
structure, and purpose. See Nadarajah v. Gonzales, 443 F.3d
1069, 1076 (9th Cir. 2006) (“[I]n ascertaining the plain mean-
ing of the statute, the court must look to the particular statu-
tory language at issue, as well as the language and design of
the statute as a whole.” (internal quotation marks omitted));
see also Dolan v. U.S. Postal Serv., 546 U.S. 481, 486 (2006)
(“A word in a statute may or may not extend to the outer lim-
its of its definitional possibilities. Interpretation of a word or
phrase depends upon reading the whole statutory text, consid-
ering the purpose and context of the statute, and consulting
any precedents or authorities that inform the analysis.”).
                         COOPER v. FAA                         2829
   [6] Congress articulated a clear purpose behind the Act,
stating that “the right to privacy is a personal and fundamental
right protected by the Constitution of the United States.” Pub.
L. No. 93-579, § 2(a)(4), 88 Stat. 1896. To protect that right,
Congress passed the Act “to provide certain safeguards for an
individual against an invasion of personal privacy by requir-
ing federal agencies . . . to . . . be subject to civil suit for any
damages which occur as a result of willful or intentional
action which violates any individual’s rights under this Act.”
Id. § 2(b)(6) (emphasis added).

   [7] Congress’s intent that the Act offer relief in the form
of “any damages” resulting from a violation of one’s right of
privacy begs the question of what types of injuries typically
result from the violation of such a right. The Supreme Court
has observed that “[i]n the ‘right of privacy’ cases the primary
damage is the mental distress from having been exposed to
public view.” Time, Inc. v. Hill, 385 U.S. 374, 386 n.9 (1967);
see also Restatement (Second) of Torts § 652H(b) (1977)
(“One who has established a cause of action for invasion of
his privacy is entitled to recover damages for . . . his mental
distress proved to have been suffered if it is of a kind that nor-
mally results from such an invasion . . . .”). The related
common-law tort of defamation also provides monetary relief
for nonpecuniary harms. In defamation cases, the Supreme
Court has stated that “the more customary types of actual
harm inflicted by defamatory falsehood include impairment of
reputation and standing in the community, personal humilia-
tion, and mental anguish and suffering.” Gertz v. Robert
Welch, Inc., 418 U.S. 323, 350 (1974). Accordingly, in her
dissent in Doe v. Chao, Justice Ginsburg, commenting on the
Act’s purpose of providing relief for “any damages,” stated
“Act violations commonly cause fear, anxiety, or other emo-
tional distress—in the Act’s parlance, ‘adverse effects[,]’ ”
and that in such cases, “emotional distress is generally the
only harm the claimant suffers.” 540 U.S. at 634 (Ginsburg,
J., dissenting). One can readily envision circumstances in
which these types of injuries might flow from the disclosure
2830                     COOPER v. FAA
of one’s confidential medical records, which often contain
some of the most sensitive and intimate information about
one’s physical, mental, and emotional well-being, and sexual
orientation. Given the nature of the injuries that most fre-
quently flow from privacy violations, it is difficult to see how
Congress’s stated goal of subjecting federal agencies to civil
suit for any damages resulting from a willful or intentional
violation of the Act could be fully realized unless the Act
encompasses both pecuniary and nonpecuniary injuries.

   Congress signaled its intent, throughout the Act, to extend
monetary recovery beyond pure economic loss. The Act obli-
gates agencies to maintain a records system that “shall . . .
establish appropriate administrative, technical, and physical
safeguards to insure the security and confidentiality of records
and to protect against any anticipated threats or hazards to
their security or integrity which could result in substantial
harm, embarrassment, inconvenience, or unfairness to any
individual on whom information is maintained.” 5 U.S.C.
§ 552a(e)(10) (emphasis added). Further, the Act provides a
civil remedy for an agency’s failure “to maintain any record
concerning any individual with such accuracy, relevance,
timeliness, and completeness as is necessary to assure fairness
in any determination relating to the . . . character . . . of . . .
the individual that may be made on the basis of such record.”
Id. § 552a(g)(1)(C) (emphasis added). Congress’s use of lan-
guage to ensure that a federal agency’s record-keeping prac-
tices do not result in embarrassment or harm to one’s
character bolsters a construction of actual damages that
reaches nonpecuniary damages.

   [8] Further, a contrary reading of the Act seems unreason-
able in light of how we and other courts have construed the
term “adverse effect.” The Act provides actual damages for
intentional or wilful violations that have an adverse effect on
an individual. Our circuit and at least seven others have rec-
ognized that a nonpecuniary harm, such as emotional distress,
may constitute an adverse effect under the Act. See Orekoya
                         COOPER v. FAA                     2831
v. Mooney, 330 F.3d 1, 7-8 (1st Cir. 2003) (holding that
“provable emotional distress may constitute an adverse
effect”), abrogated on other grounds by Doe, 540 U.S. at 618;
Doe v. Chao, 306 F.3d 170, 181 n.6 (4th Cir. 2002); Quinn
v. Stone, 978 F.2d 126, 135-36 (3d Cir. 1992) (holding that
stress and emotional anguish can constitute adverse effects);
Englerius v. Veterans Admin., 837 F.2d 895, 897 (9th Cir.
1988) (agreeing with the D.C. Circuit and Tenth Circuit that
“emotional trauma” can constitute an adverse effect); Albright
v. United States, 732 F.2d 181, 186 (D.C. Cir. 1984)
(“emotional trauma alone is sufficient to qualify as an
‘adverse effect’ under Section 552a(g)(1)(D) of the Act”);
Johnson, 700 F.2d at 976-77; Parks v. IRS, 618 F.2d 677, 683
(10th Cir. 1980) (holding that “mental distress or embarrass-
ment” could constitute an adverse effect). Even the Eleventh
Circuit acknowledged in Fitzpatrick that humiliation or an
emotional injury can qualify as an adverse effect. 665 F.2d at
331 & n.7. To recognize that the Act entitles one to actual
damages for an adverse effect related to one’s mental or emo-
tional well-being, or one’s character, as we and other circuits
have previously done, while holding that one injured under
the Act cannot recover actual damages for nonpecuniary inju-
ries, would be an unreasonable construction of the Act.
Indeed, such a reading would essentially render the provision
of actual damages meaningless in cases where the plaintiff’s
injury relates to his or her character, or mental or emotional
health, even though such cases are common under the Act.
See TRW Inc. v. Andrews, 534 U.S. 19, 31 (2001) (“It is a car-
dinal principle of statutory construction that a statute ought,
upon the whole, to be so construed that, if it can be prevented,
no clause, sentence, or word shall be superfluous, void, or
insignificant.” (internal quotation marks omitted)).

B.   Extrinsic Sources

   The parties in this case have argued at length about how the
Act’s legislative history supports their respective positions on
the meaning of actual damages.
2832                    COOPER v. FAA
   The statutory text itself is the “authoritative statement” of
a statute’s meaning. Exxon Mobil Corp. v. Allapattah Servs.,
Inc., 545 U.S. 546, 568 (2005). However, courts can and do
consult extrinsic materials, such as legislative history, for
guidance in construing an ambiguous statute. See Oklahoma
v. New Mexico, 501 U.S. 221, 236 n.5 (1991) (“[W]e repeat-
edly have looked to legislative history and other extrinsic
material when required to interpret a statute which is ambigu-
ous[.]”). But courts resort to extrinsic materials “only to the
extent they shed a reliable light on the enacting Legislature’s
understanding of otherwise ambiguous terms.” Exxon Mobil
Corp., 545 U.S. at 568.

   In this case, the Act’s legislative history is not a reliable
source for the meaning of actual damages because both sides
of the argument can readily find support for their respective
positions in that history. Accordingly, it is not surprising that
in Fitzpatrick and Johnson, the Eleventh and Fifth Circuits
conducted their own thorough reviews of the legislative his-
tory of the Act, only to arrive at diametrically opposing con-
structions of the same term. For these reasons, we decline to
wade through the “murky, ambiguous, and contradictory” leg-
islative history of the Act in the vain hope of finding clear
guidance concerning the meaning of the term “actual dam-
ages.” Id.

   Moreover, legislative history is of no help to us in constru-
ing the scope of the Government’s waiver of sovereign immu-
nity at issue in this case, see infra Part III.C, because “the
‘unequivocal expression’ of elimination of sovereign immu-
nity that we insist upon is an expression in statutory text. If
clarity does not exist there, it cannot be supplied by a commit-
tee report.” United States v. Nordic Village, Inc., 503 U.S. 30,
37 (1992).

   However, one extrinsic source that does shed some reliable
light on the meaning of the term actual damages in the Act is
the Fair Credit Reporting Act (FCRA), 15 U.S.C. § 1681 et
                       COOPER v. FAA                       2833
seq. In 1970, only four years before Congress passed the Act,
Congress enacted the FCRA with the express purpose of
requiring

    consumer reporting agencies [to] adopt reasonable
    procedures for meeting the needs of commerce for
    consumer credit, personnel, insurance, and other
    information in a manner which is fair and equitable
    to the consumer, with regard to the confidentiality,
    accuracy, relevancy, and proper utilization of such
    information in accordance with the requirements of
    this subchapter.

15 U.S.C. § 1681(b).

   In enacting the FCRA, Congress recognized that this coun-
try’s banking system has produced a complex system of credit
reporting, involving consumer reporting agencies gathering
and evaluating a wide range of personal and sensitive infor-
mation, such as “credit worthiness, credit standing, credit
capacity, character, and general reputation of consumers.” Id.
§ 1681(a)(2). Congress passed the FCRA to ensure that “con-
sumer reporting agencies exercise their grave responsibilities
with fairness, impartiality, and a respect for the consumer’s
right to privacy.” Id. § 1681(a)(4) (emphasis added); see also
Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47, 52 (2007)
(“Congress enacted the FCRA in 1970 to . . . protect con-
sumer privacy.”). To that end, the FCRA prohibits credit
reporting agencies from releasing consumer credit reports
except as provided under 15 U.S.C. § 1681b(a).

   Thus, not only did Congress enact the Act and the FCRA
within a few years of each other, but they were passed to
address an identical concern growing out of closely analogous
circumstances. In both cases, Congress acknowledged that
vast databases of personal information are being gathered by
agencies—in one case, federal agencies, and in the other,
credit reporting agencies—and sought to circumscribe these
2834                         COOPER v. FAA
agencies in the manner they gather, maintain, and use that
sensitive information. Ultimately, Congress passed both laws
with the purpose of protecting an individual’s right of privacy
from being violated by the disclosure of private information.

   Further, the Act and the FCRA provide similar remedies.
The FCRA creates a private right of action for injured con-
sumers to recover any “actual damages” caused by an agen-
cy’s negligent or willful violation of the FCRA. See 15 U.S.C.
§§ 1681n, 1681o (emphasis added). Most importantly, we
have held that actual damages under the FCRA encompass
damages for emotional distress. Guimond v. Trans Union
Credit Info. Co., 45 F.3d 1329, 1332-33 (9th Cir. 1995). Other
courts have held similarly. See, e.g., Sloane v. Equifax Info.
Servs., 510 F.3d 495, 500 (4th Cir. 2007); Casella v. Equifax
Credit Info. Servs., 56 F.3d 469, 474 (2d Cir. 1995); Thomp-
son v. San Antonio Retail Merchants Ass’n, 682 F.2d 509, 513
(5th Cir. 1982).

   [9] “[W]hen Congress uses the same language in two stat-
utes having similar purposes, particularly when one is enacted
shortly after the other, it is appropriate to presume that Con-
gress intended that text to have the same meaning in both stat-
utes.” Smith v. City of Jackson, 544 U.S. 228, 233 (2005)
(plurality opinion); see also United States v. Novak, 476 F.3d
1041, 1051 (9th Cir. 2007) (en banc) (“Moreover, courts gen-
erally interpret similar language in different statutes in a like
manner when the two statutes address a similar subject mat-
ter.”). The presumption is appropriate in this case. Therefore,
our construction of the identical language in the FCRA, a stat-
ute closely analogous in purpose and time as the Act, is a reli-
able extrinsic source that buttresses a construction of the Act
to mean that actual damages encompass both pecuniary and
nonpecuniary damages.3
  3
   There are other federal statutes that allow for the recovery of actual
damages, which courts have construed as including nonpecuniary dam-
ages, but we do not find those statutes to be as analogous in time, purpose,
                           COOPER v. FAA                           2835
   [10] Having reviewed the text, purpose, and structure of
the Act, as well as how actual damages has been construed in
other closely analogous federal statutes, we hold that Con-
gress intended the term actual damages in the Act to encom-
pass both pecuniary and nonpecuniary injuries.

C.   Sovereign Immunity Canon

   The district court held that the term actual damages is
ambiguous and, consequently, applied the sovereign immu-
nity canon in the Government’s favor, construing actual dam-
ages narrowly to encompass only pecuniary damages. Our
finding of clear congressional intent in the statute itself—its
purpose, structure, and language—and external support in the
language and construction of the FCRA mandates reversal of
the district court’s decision.

   [11] The sovereign immunity canon holds that “[a] waiver
of the Federal Government’s sovereign immunity must be
unequivocally expressed in statutory text.” Lane v. Pena, 518
U.S. 187, 192 (1996). To the extent there are any ambiguities
in the statutory text, those ambiguities must be strictly con-
strued in favor of the sovereign. Id. Therefore, “[t]o sustain a
claim that the Government is liable for awards of [nonpecuni-
ary] monetary damages, the waiver of sovereign immunity
must extend unambiguously to such monetary claims.” Id.

  Cooper argues that the canon applies only where the initial
waiver of immunity is in question. Because the Act expressly
authorizes a private cause of action against the Government

and subject matter to the Act. See, e.g., Anderson v. United Finance Co.,
666 F.2d 1274, 1277 (9th Cir. 1982) (holding that “actual damages” under
the Equal Credit Opportunity Act, 15 U.S.C. § 1691e, may include “injury
to credit reputation, and mental anguish, humiliation or embarrassment”);
Jeanty v. McKey & Poague, Inc., 496 F.2d 1119, 1121 (7th Cir. 1974)
(holding that “actual damages” under the Fair Housing Act, 42 U.S.C.
§ 3612(c), may include damages for emotional distress and humiliation).
2836                    COOPER v. FAA
for damages, Cooper contends that the canon is of no use in
construing the meaning of actual damages.

   Cooper’s position is not supported by applicable case law.
In United States v. Nordic Village, Inc., the Court applied the
sovereign immunity canon to hold that 11 U.S.C. § 106(c)
does not waive the federal government’s sovereign immunity
from an action seeking monetary recovery in bankruptcy. 503
U.S. at 33-39. The Court acknowledged that § 106(c)’s com-
panion provisions, § 106(a) and § 106(b), plainly waive
immunity with regard to monetary relief, and that § 106(c)
waives immunity as to some form of relief (e.g., declaratory
relief). Id. at 34. Despite the waiver, the Court did not limit
its application of the sovereign immunity canon; it proceeded
to analyze the canon as to the scope of the waiver. Because
the language of § 106(c) was “susceptible of at least two
interpretations that do not authorize monetary relief,” the
Court applied the canon to hold that § 106(c) “fails to estab-
lish unambiguously that the waiver extends to monetary
claims,” and ruled in the government’s favor. Id. Thus, the
sovereign immunity canon remains relevant and applicable
beyond the initial waiver of sovereign immunity for purposes
of gauging the scope of the waiver. See Lane, 518 U.S. at 192
(“[A] waiver of the Government’s sovereign immunity will be
strictly construed, in terms of its scope, in favor of the sover-
eign.”).

   [12] Applying the canon to this case, if actual damages is
susceptible of two plausible interpretations, then the sovereign
immunity canon requires the court to construe the term nar-
rowly in favor of the Government, holding that nonpecuniary
damages are not covered. See Siddiqui v. United States, 359
F.3d 1200, 1203-04 (9th Cir. 2004) (applying the sovereign
immunity canon in the government’s favor because both par-
ties had proposed conflicting yet plausible constructions of
the disputed statutory provision). For the reasons explained
above in Part III.A-B, we conclude that when read in connec-
tion with the text of the entire Act, the Act’s remedial scheme,
                        COOPER v. FAA                      2837
and its underlying purpose of providing relief for “any dam-
ages” resulting from a violation of the privacy interests pro-
tected by the Act, the term actual damages is unambiguous.
Given Congress’s clear intent to furnish monetary relief for
some injuries that are nonpecuniary in nature, and are proxi-
mately caused by an agency’s wilful or intentional violation
of the Act, we do not deem a construction that limits recovery
to pecuniary loss plausible. United States v. Williams, 514
U.S. 527, 541 (1995) (Scalia, J., concurring) (“the rule requir-
ing clear statement of waivers of sovereign immunity . . . .
does not, however, require explicit waivers to be given a
meaning that is implausible” (internal citation omitted)).

   [13] The district court erred by failing to consider the full
panoply of sources available to it for evaluating the scope of
the Government’s waiver of sovereign immunity under the
Act. Rather, the district court relied on the sovereign immu-
nity canon alone, to the exclusion of the traditional tools of
statutory construction. “The sovereign immunity canon is just
that—a canon of construction. It is a tool for interpreting the
law, and we have never held that it displaces the other tradi-
tional tools of statutory construction.” Richlin Sec. Serv. Co.
v. Chertoff, 128 S. Ct. 2007, 2019 (2008); accord Chickasaw
Nation v. United States, 534 U.S. 84, 94 (2001) (noting that
“canons are not mandatory rules” but guides “designed to
help judges determine the Legislature’s intent,” and that
“other circumstances evidencing congressional intent can
overcome their force”).

   [14] Moreover, the scope of a waiver of sovereign immu-
nity can be ascertained only by reference to the congressional
policy underlying the statute. United States v. Oregon, 44
F.3d 758, 766 (9th Cir. 1994) (citing Franchise Tax Bd. v.
U.S. Postal Serv., 467 U.S. 512, 521 (1984)); see also Hopi
Tribe v. Navajo Tribe, 46 F.3d 908, 921-23 (9th Cir. 1995)
(reversing the district court’s holding that the Settlement Act
did not waive sovereign immunity as to prejudgment interest,
concluding that the district court improperly applied the sov-
2838                        COOPER v. FAA
ereign immunity canon by not looking to congressional pur-
pose underlying the Settlement Act).

   Congress enacted the Act to secure a citizen’s “right to pri-
vacy [, which] is a personal and fundamental right protected
by the Constitution of the United States.” Pub. L. No. 93-579,
§ 2(A)(4). “Rights, constitutional and otherwise, do not exist
in a vacuum. Their purpose is to protect persons from injuries
to particular interests, and their contours are shaped by the
interests they protect.” Carey v. Piphus, 435 U.S. 247, 254
(1978). In connection with compensating constitutional inju-
ries under 42 U.S.C. § 1983, another federal statute that seeks
to provide compensation for injuries resulting from govern-
ment misconduct, see Carey, 435 U.S. at 255-56, the Supreme
Court has stated, “to further the purpose of § 1983, the rules
governing compensation for injuries caused by the depriva-
tion of constitutional rights should be tailored to the interests
protected by the particular right in question,” id. at 258-59.
Similarly, to achieve the policy underlying the Act, the pri-
vacy right should be tailored to the particular interests impli-
cated by the Act. Those interests will, in most cases, result in
injuries that go beyond mere financial loss (e.g., embarrass-
ment, mental anguish, emotional distress). In light of the
inherently noneconomic interests central to the Act, we can-
not plausibly construe actual damages under the Act to
exclude nonpecuniary damages.4
  4
    The Government argues that even if actual damages include nonpecu-
niary injuries, we should affirm the district court based upon the insuffi-
ciency of Cooper’s evidence regarding his nonpecuniary injuries. The
district court, however, made no findings of fact as to the sufficiency of
Cooper’s evidence of nonpecuniary injuries. Accordingly, while we do not
reach the issue of what type or amount of evidence Cooper must introduce
into evidence to prove that he has sustained nonpecuniary damages under
the Act, on remand, the district court has discretion to entertain motions
from the parties regarding whether Cooper has proffered sufficient evi-
dence of his nonpecuniary injuries to prove actual damages under the Act,
and if so, to determine the proper amount of those damages.
                         COOPER v. FAA                    2839
                   IV.    CONCLUSION

   [15] Applying traditional tools of statutory interpretation,
we hold that in using the term actual damages, Congress
clearly intended that when a federal agency intentionally or
willfully fails to uphold its record-keeping obligations under
the Act, and that failure proximately causes an adverse effect
on the plaintiff, the plaintiff is entitled to recover for both
pecuniary and nonpecuniary injuries. As a result, we reverse
and remand to the district court for further proceedings con-
sistent with this opinion.

  REVERSED and REMANDED.